232 F.2d 345
98 U.S.App.D.C. 88
James A. BUNN et al., Appellants,v.Martin WEIL, Appellee.
No. 12743.
United States Court of Appeals District of Columbia Circuit.
Argued Dec. 23, 1955.Decided March 1, 1956.

[98 U.S.App.D.C. 89] Mr. Robert H. Campbell, Washington, D.C., submitted on the brief for appellants.  Mr. E. Lewis Ferrell, Washington, D.C., also entered an appearance for appellants.
No appearance for appellee.
Before EDGERTON, Chief Judge, and BAZELON and FAHY, Circuit judges.
PER CURIAM.


1
The District Court gave judgment awarding to appellants inter alia title to real property of which appellee for some time had been in wrongful possession.1  But on an accounting the appellee was given judgment against appellants in the sum of $1,671.47, the amount found by the court to be the 'net deficiency in the operation' of the property, plus taxes paid.  The deficiency included payments made on the trust indebtedness for appellants' benefit.  On appeal appellants question the award of the deficiency judgment against them.


2
The findings of the District Court leading to the judgment appealed from are not clearly erroneous, Rule 52(a), Fed.R.Civ.P., 28 U.S.C.A., and we are presented with no ground for reversal.  Appellants contend that the rental value of the property exceeded the rents actually collected and, since appellee's possession was wrongful, he should have been held accountable for the full rental value.  The inference is that if this had been done there would have been either no deficiency or a reduced one.  The record does not show, however, a sufficiently clear offer of proof to justify a remand for a reaccounting, even were we to assume the correctness of appellants' legal position.  We think the same answer must be given on the present record to appellants' further contention that the accounting should have been by those defendants who were responsible for the wrongful foreclosure which led to appellee's possession.  Here again the argument is vain in the absence of a showing that an accounting with those defendants would have resulted in an amount which would have avoided or reduced the deficiency.  The case might be different if the accounting had resulted in a judgment in favor of appellants.


3
Affirmed.



1
 The prior course of the litigation is partially reflected in Bunn v. Werner, 93 U.S.App.D.C. 363, 210 F.2d 730